Citation Nr: 0013036	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  99-00 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for status post 
back injury with traumatic arthritis.  

2.  Entitlement to an increased evaluation for recurrent 
gout, by history, of the first metatarsophalangeal joint of 
the left foot, currently evaluated as 20 percent disabling.  


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from December 1966 to January 
1988.  

This appeal arose from a September 1998 rating decision of 
the Jackson, Mississippi, Department of Veterans Affairs 
(VA), Regional Office (RO), in which the RO denied the 
veteran's claims for increased evaluations for status post 
back injury with traumatic arthritis and recurrent gout, by 
history, of the first metatarsophalangeal joint of the left 
foot.

The veteran also appears to be raising an informal claim for 
increased benefits based on individual unemployability.  
However, it does not appear that the RO ever sent him the 
formal claim form for these benefits.  This form should be 
provided to the veteran.


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  

In his April 1998 increased rating claim the veteran wrote 
that he was being treated at the VA Medical Center (VAMC) in 
Biloxi, Mississippi, for his disabilities.  The RO did not 
request the outpatient treatment records from the VAMC in 
Biloxi.  The veteran, in his November 1998, Notice of 
Disagreement stated that his back pain was not severe enough 
for Social Security.  The Board notes that the RO requested 
that the veteran provide medical evidence showing treatment 
in February 1999 and that the veteran did not respond to the 
request.  

The medical records from the VAMC in Biloxi are not included 
in the claims folder.  It does not appear as though the RO 
attempted to obtain the above referenced evidence.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should obtain the outpatient 
treatment records from the VAMC in 
Biloxi, Mississippi.  If the records are 
unavailable, the medical care providers 
are requested to so state in writing.

2.  The RO should contact the veteran and 
clarify whether or not he has actually 
applied for Social Security 
Administration benefits and, if so, if a 
decision was rendered.  If a decision was 
rendered, the RO should obtain from the 
Social Security Administration the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

4.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should 
readjuducate the veteran's increased 
rating claims; consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
and the holding in DeLuca should be 
included.  

5.  If the decisions remain adverse to 
the appellant, he should be provided an 
appropriate supplemental statement of the 
case and an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L. M. BARNARD
	Acting Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



